MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of May 31, 2007, is entered into by and among China Water and Drinks Inc., a
Nevada corporation (the "Company"), The Pinnacle Fund, L.P., as agent (“Agent”),
Mr. Xu Hong Bin, in his individual capacity ("Make Good Pledgor"), and Loeb &
Loeb LLP, as escrow agent ("Escrow Agent").
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the "Investors") has entered into a Securities Purchase Agreement,
dated May 31, 2007 (the "SPA"), evidencing their participation in the Company's
private offering (the "Offering") of securities. As an inducement to the
Investors to participate in the Offering and as set forth in the SPA, Make Good
Pledgor agreed to place the Escrow Shares (as defined in Section 2 hereto) into
escrow for the benefit of the Investors in the event the Company failed to
satisfy certain Guaranteed After-Tax Net Income thresholds.
 
WHEREAS, pursuant to the requirements of the SPA, the Company and Make Good
Pledgor have agreed to establish an escrow on the terms and conditions set forth
in this Make Good Agreement;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. Make Good Pledgor and the Company hereby appoint
Escrow Agent to act in accordance with the terms and conditions set forth in
this Make Good Agreement, and Escrow Agent hereby accepts such appointment and
agrees to act in accordance with such terms and conditions.
 
2. Establishment of Escrow. No later than the date of the closing of the
Offering, Make Good Pledgor shall deliver, or cause to be delivered, to the
Escrow Agent certificates evidencing an aggregate of 22,388,060 shares of the
Company’s common stock, par value $0.001 per share (the "Escrow Shares"), along
with bank signature stamped stock powers executed in blank (or such other signed
instrument of transfer acceptable to the Company’s Transfer Agent). One-half of
the Escrow Shares (the “2007 Make Good Shares”) shall be pledged to secure the
Company’s commitment to achieve the 2007 Guaranteed ATNI (as defined below) and
one-half of the Escrow Shares (the “2008 Make Good Shares”) shall be pledged to
secure the Company’s commitment to achieve the 2008 Guaranteed ATNI (as defined
below). As used in this Make Good Agreement, “Transfer Agent” means Island Stock
Transfer, or such other entity hereafter retained by the Company as its stock
transfer agent as specified in a writing from the Company to the Escrow Agent
and Agent.
 
1

--------------------------------------------------------------------------------


 
3. Representations of Make Good Pledgor. Make Good Pledgor hereby represents and
warrants to Agent as follows:
 
(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances. Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive good title to such shares of Common Stock of the Company.
 
(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of Make Good Pledgor pursuant to the terms of any indenture, mortgage,
deed of trust or other agreement or instrument binding upon Make Good Pledgor,
other than such breaches, defaults or liens which would not have a material
adverse effect taken as a whole.
 
4. Disbursement of Escrow Shares.
 
a. Fiscal Year Ended December 31, 2007. Make Good Pledgor agrees that if the
After-Tax Net Income for the fiscal year ended December 31, 2007 reported in the
Company’s Annual Report on Form 10-KSB for the fiscal year ending December 31,
2007, as filed with the Commission (the “2007 Annual Report”) is less than
$19,000,000 (the “2007 Guaranteed ATNI”), Agent shall provide written
instruction (with a copy to the Company) to the Escrow Agent to release to each
Investor on a pro rata basis (based upon such Investor’s Investment Amount
specified on Exhibit A attached hereto relative to the aggregate Investment
Amounts of all Investors specified on Exhibit A attached hereto), for no
additional consideration, 11,194,030 shares of Common Stock (as equitably
adjusted for any stock splits, stock combinations, stock dividends or similar
transactions) (the “2007 Make Good Shares”) and shall instruct the Transfer
Agent to transfer into the name of each Investor, the number of 2007 Make Good
Shares released to such Investor. The Escrow Agent need only rely on the letter
of instruction from Agent in this regard and will disregard any contrary
instructions. The Escrow Agent shall be entitled to rely on the calculations
provided by Agent with the letter of instruction in releasing the Escrow Shares
for disbursement, with no further responsibility to calculate or confirm
amounts. If the Company’s audited consolidated financial statements for the
fiscal year ended December 31, 2007 specify that the 2007 Guaranteed ATNI shall
have been achieved (i.e. the After-Tax Net Income reported in the 2007 Annual
Report is equal to or greater than the 2007 Guaranteed ATNI), the Agent shall
provide written instruction (with a copy to the Company) to the Escrow Agent to
release all 2007 Make Good Shares deposited with the Escrow Agent to the Make
Good Pledgor within 10 Business Days after the date which the 2007 Annual Report
is filed with the Commission, provided that Escrow Agent is given notice of the
2007 Annual Report’s filing and results. Any releases of 2007 Make Good Shares
to Investors required under this Section shall be made to Investors within 10
Business Days after the date which the 2007 Annual Report is filed with the
Commission, provided that Escrow Agent is given notice of the 2007 Annual
Report’s filing and results.
 
2

--------------------------------------------------------------------------------




b. Fiscal Year Ending December 31, 2008. Make Good Pledgor agrees that in the
event that either (A) (i) the After-Tax Net Income for the fiscal year ended
December 31, 2008 reported in the Company’s Annual Report on Form 10-KSB for the
fiscal year ending December 31, 2008, as filed with the Commission (the “2008
Annual Report”) plus (ii) the amount of any charges recorded against the
Company’s After-Tax Net Income that were attributable to the release or transfer
of any or all of the 2007 Make Good Shares is less than $30,000,000 (the “2008
Guaranteed ATNI”) or (B) the earnings per share reported in the 2008 Annual
Report is less than $0.300 on a fully diluted basis (as equitably adjusted for
any stock splits, stock combinations, stock dividends or similar transactions)
(the “2008 Guaranteed EPS”), Agent shall provide written instruction (with a
copy to the Company) to the Escrow Agent to release to each Investor on a pro
rata basis (based upon such Investor’s Investment Amount specified on Exhibit A
attached hereto relative to the aggregate Investment Amounts of all Investors
specified on Exhibit A attached hereto), for no additional consideration,
11,194,030 shares of Common Stock (as equitably adjusted for any stock splits,
stock combinations, stock dividends or similar transactions) (the “2008 Make
Good Shares”) and shall instruct the Transfer Agent to transfer into the name of
each Investor, the number of 2008 Make Good Shares released to such Investor.
The Escrow Agent need only rely on the letter of instruction from Agent in this
regard and will disregard any contrary instructions. The Escrow Agent shall be
entitled to rely on the calculations provided by Agent with the letter of
instruction in releasing the Escrow Shares for disbursement, with no further
responsibility to calculate or confirm amounts. If the Company’s audited
consolidated financial statements for the fiscal year ended December 31, 2008
specify that both (i) the 2008 Guaranteed ATNI and (ii) 2008 Guaranteed EPS
shall each have been achieved (i.e. both (i) the After-Tax Net Income reported
in the 2008 Annual Report plus the amount of any charges recorded against the
Company’s After-Tax Net Income that were attributable to the release or transfer
of any or all of the 2007 Make Good Shares is equal to or greater than the 2008
Guaranteed ATNI and (ii) the earnings per share reported in the 2008 Annual
Report is equal to or greater than the 2008 Guaranteed EPS), the Agent shall
provide written instruction (with a copy to the Company) to the Escrow Agent to
release all 2008 Make Good Shares deposited with the Escrow Agent to the Make
Good Pledgor within 10 Business Days after the date which the 2008 Annual Report
is filed with the Commission, provided that Escrow Agent is given notice of the
2008 Annual Report’s filing and results. Any releases of 2008 Make Good Shares
required to be made to Investors under this Section shall be made to Investors
within 10 Business Days after the date which the 2008 Annual Report is filed
with the Commission, provided that Escrow Agent is given notice of the 2008
Annual Report’s filing and results.
 
c. The Make Good Pledgor’s obligation to transfer shares of Common Stock to
Investors pursuant to Section 4.11 of the SPA shall continue to run to the
benefit of an Investor who shall have transferred or sold all or any portion of
its Securities, and each Investor shall have the right to assign its rights to
receive all or any such shares of Common Stock to other persons in conjunction
with negotiated sales or transfers of any of its Securities.
 
3

--------------------------------------------------------------------------------


 
d. The Company and Make Good Pledgor covenant and agree to provide the Escrow
Agent with certified tax identification numbers by furnishing appropriate forms
W-9 or W-8 and such other forms and documents that the Escrow Agent may request,
including appropriate W-9 or W-8 forms for each Investor. The Company and Make
Good Pledgor understand that if such tax reporting documentation is not provided
and certified to the Escrow Agent, the Escrow Agent may be required by the
Internal Revenue Code of 1986, as amended, and the Regulations promulgated
thereunder, to withhold a portion of any interest or other income earned on the
investment of the Escrow Shares.
 
5. Duration. This Make Good Agreement shall terminate upon the distribution of
all the Escrow Shares. The Company agrees to promptly provide the Escrow Agent
written notice of the filing with the Commission of any financial statements or
reports referenced herein.
 
6. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the SPA and in accordance with this Make Good Agreement, (i) Make Good
Pledgor covenants and agrees to execute all such instruments of transfer
(including stock powers and assignment documents) as are customarily executed to
evidence and consummate the transfer of the Escrow Shares from Make Good Pledgor
to the Investors, to the extent not done so in accordance with Section 2, and
(ii) following its receipt of the documents referenced in Section 6(i), the
Company and Escrow Agent covenant and agree to cooperate with the Transfer Agent
so that the Transfer Agent promptly reissues such Escrow Shares in the
applicable Investor’s name and delivers the same as directed by such Investor.
Until such time as (if at all) the Escrow Shares are required to be delivered
pursuant to the SPA and in accordance with this Make Good Agreement, any
dividends payable in respect of the Escrow Shares and all voting rights
applicable to the Escrow Shares shall be retained by Make Good Pledgor. Should
the Escrow Agent receive dividends or voting materials, such items shall not be
held by the Escrow Agent, but shall be passed immediately on to the Make Good
Pledgor and shall not be invested or held for any time longer than is needed to
effectively re-route such items to the Make Good Pledgor. In the event that the
Escrow Agent receives a communication requiring the conversion of the Escrow
Shares to cash or the exchange of the Escrow Shares for that of an acquiring
company, the Escrow Agent shall solicit and follow the written instructions of
the Make Good Pledgor; provided that the cash or exchanged shares are instructed
to be redeposited into the Escrow Account. Make Good Pledgor shall be
responsible for all taxes resulting from any such conversion or exchange.
 
7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or Agent shall have the right to consult and
hire counsel and/or to institute an appropriate interpleader action to determine
the rights of the parties. Escrow Agent and/or Agent are also each hereby
authorized to institute an appropriate interpleader action upon receipt of a
written letter of direction executed by the parties so directing either Escrow
Agent or Agent. If Escrow Agent or Agent is directed to institute an appropriate
interpleader action, it shall institute such action not prior to thirty (30)
days after receipt of such letter of direction and not later than sixty (60)
days after such date. Any interpleader action instituted in accordance with this
Section 7 shall be filed in any court of competent jurisdiction in the State of
New York, and the Escrow Shares in dispute shall be deposited with the court and
in such event Escrow Agent and Agent shall be relieved of and discharged from
any and all obligations and liabilities under and pursuant to this Make Good
Agreement with respect to the Escrow Shares and any other obligations hereunder.
 
4

--------------------------------------------------------------------------------


 
8. Exculpation and Indemnification of Escrow Agent and Agent.
 
a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. Agent’s sole obligation under this Make Good Agreement is to
provide written instruction to Escrow Agent (following such time as the Company
files certain periodic financial reports as specified in Section 4 hereof)
directing the distribution of the Escrow Shares. Agent will provide such written
instructions upon review of the relevant After-Tax Net Income amount reported in
such periodic financial reports as specified in Section 4 hereof. Agent is not
charged with any obligation to conduct any investigation into the financial
reports or make any other investigation related thereto. In the event of any
actual or alleged mistake or fraud of the Company, its auditors or any other
person (other than Agent) in connection with such financial reports of the
Company, Agent shall have no obligation or liability to any party hereunder.
 
b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of New
York upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
5

--------------------------------------------------------------------------------


 
c. The Company and Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, Agent and any of their
principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or Agent in connection with any claim or demand,
which, in any way, directly or indirectly, arises out of or relates to this Make
Good Agreement or the services of Escrow Agent or Agent hereunder; except, that
if Escrow Agent or Agent is guilty of willful misconduct or gross negligence
under this Make Good Agreement, then Escrow Agent or Agent, as the case may be,
will bear all losses, damages and expenses arising as a result of its own
willful misconduct or gross negligence. Promptly after the receipt by Escrow
Agent or Agent of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, Escrow Agent or
Agent, as the case may be, will notify the other parties hereto in writing. For
the purposes hereof, the terms "expense" and "loss" will include all amounts
paid or payable to satisfy any such claim or demand, or in settlement of any
such claim, demand, action, suit or proceeding settled with the express written
consent of the parties hereto, and all costs and expenses, including, but not
limited to, reasonable attorneys' fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding. The provisions of this Section 8 shall survive the termination of
this Make Good Agreement, and the resignation or removal of the Escrow Agent.
 
9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.
 
6

--------------------------------------------------------------------------------


 
10. Resignation of Escrow Agent. At any time, upon ten (10) days' written notice
to the Company, Escrow Agent may resign and be discharged from its duties as
Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Shares into the registry of any court
having jurisdiction.
 
11. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
12. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
13. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Make Good Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns. No
other person will acquire or have any rights under, or by virtue of, this Make
Good Agreement. No portion of the Escrow Shares shall be subject to interference
or control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement. This
Make Good Agreement may be amended or modified only in writing signed by all of
the parties hereto.
 
7

--------------------------------------------------------------------------------


 
15. Applicable Law. This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of laws thereof.
 
16. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
17. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
18. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.

       
COMPANY:
     
CHINA WATER AND DRINKS INC.
 
   
   
  By:  
 

--------------------------------------------------------------------------------

Name:
   
Title:
     
Address:
       
9101 West Sahara, Suite 105-195
Las Vegas, NV 89117
Facsimile: +86 0753 2552 3376
Attn.: President
         
MR. XU HONG BIN:
     

--------------------------------------------------------------------------------

Address:

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR OTHER
PARTIES FOLLOWS]
 
9

--------------------------------------------------------------------------------


 

       
ESCROW AGENT:
     
LOEB & LOEB LLP, as Escrow Agent
 
   
   
  By:  
 

--------------------------------------------------------------------------------

Name:
Title:
       
Address:  
       
Attn.:
Facsimile:
             
AGENT:
       
THE PINNACLE FUND, L.P., as Agent  
        By:
 

--------------------------------------------------------------------------------

Name:
Title:
       
Address:
       
Attn.:
Facsimile:

 
10

--------------------------------------------------------------------------------



Exhibit A (attached as a MS Excel spreadsheet)


ESCROW SHARES TO BE ISSUED TO INVESTORS


Investor’s Legal Name
 
Investor’s Investment Amount
 
Make Good Shares (2007)
 
Make Good Shares (2008)
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                       

 

11

--------------------------------------------------------------------------------



Exhibit B


ESCROW AGENT FEES
 
12

--------------------------------------------------------------------------------


 